Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 24, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  149929(69)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 149929
                                                                   COA: 315777
                                                                   Macomb CC: 2012-001742-FH
  CEDRIC JAMES SIMPSON,
            Defendant-Appellant.

  _____________________________________/

         On order of the Court, the amended motion for reconsideration of this Court’s
  February 3, 2015 order is considered, and it is DENIED, because it does not appear that
  the order was entered erroneously.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 24, 2015
         d1116
                                                                              Clerk